                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       October 22, 2019
                              UNITED STATES DISTRICT COURT                            David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

J&J SPORTS PRODUCTIONS, INC.,          §
                                       §
      Plaintiff,                       §
VS.                                    §              CIVIL ACTION NO. 1:19-CV-51
                                       §
BIKERS HOUSE BAR AND GRILLE, LLC; dba §
BIKER’S HOUSE BAR & GRILL; dba BIKER’S §
HOUSE BY GRANDPA’S BBQ, et al.,        §
                                       §
      Defendants.                      §
                                       §

                                             ORDER

       On October 3, 2019, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 23) recommending that Plaintiff J&J Sports Productions, Inc.’s Motion

for Final Default Judgment (Doc. 14) should be granted. No party objected to the Report and

Recommendation. After considering the Report and Recommendation and the applicable law,

the Court ADOPTS the Report and Recommendation (Doc. 23). Accordingly, it is:

       ORDERED that the Motion for Final Default Judgment (Doc. 14) is GRANTED;

       ORDERED that judgment is entered in favor of J&J Sports Productions, Inc. and

against Bikers House Bar and Grille, LLC, Aaron Garza and Filiberto Garza, Jr., for $13,200,

which includes statutory damages under 47 U.S.C. § 605(e)(3)(C)(i)(II) of $6,000, willfulness

damages under 47 U.S.C. § 605(e)(3)(C)(ii) of $6,000, and reasonable and necessary attorney’s

fees under 47 U.S.C. § 605(e)(3)(B)(iii) of $1,200;

       ORDERED that J&J Sports Productions, Inc. is entitled to recovery of post judgment

interest at the applicable rate, under 28 U.S.C. § 1961(a); and

       ORDERED that Bikers House Bar and Grille, LLC, Aaron Garza and Filiberto Garza, Jr.

are jointly and severally liable for the entire amount of the judgment.




1/2
      The Court will issue a Final Default Judgment in accordance with this Order.

      SIGNED this 22nd day of October, 2019.


                                               _________________________________
                                               Fernando Rodriguez, Jr.
                                               United States District Judge




2/2
